 


113 HR 5393 IH: Hospice Opportunities for Supporting Patients with Integrity and Care Evaluations (HOSPICE) Act of 2014
U.S. House of Representatives
2014-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5393 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2014 
Mr. Reed (for himself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to provide for required Medicare hospice program surveys, and for other purposes. 
 
 
1Short titleThis Act may be cited as the Hospice Opportunities for Supporting Patients with Integrity and Care Evaluations (HOSPICE) Act of 2014.  
2.Hospice survey requirement 
(a)In generalSection 1861(dd)(4) of the Social Security Act (42 U.S.C. 1395x(dd)(4)) is amended by adding at the end the following new subparagraph: 
 
(c)Any entity that is certified as a hospice program shall be subject to a standard survey by an appropriate State or local survey agency, or an approved accreditation agency, as determined by the Secretary, not less frequently than once every 36 months beginning 6 months after the date of the enactment of this subparagraph.. 
(b)FundingFor purposes of carrying out subparagraph (C) of section 1861(dd)(4) of the Social Security Act (42 U.S.C. 1395x(dd)(4)), as added by subsection (a), there shall be transferred from the Federal Hospital Insurance Trust Fund under section 1817 of such Act (42 U.S.C. 1395i) $25,000,000 for the period of fiscal years 2014 through 2016, to be made available for such purposes in equal parts for each such fiscal year.  
3.Hospice program eligibility recertification technical correction to apply limitation on liability of beneficiary rulesSection 1879 of the Social Security Act (42 U.S.C. 1395pp) is amended by adding at the end the following new subsection: 
 
(I)The provisions of this section shall apply with respect to a denial of a payment under this title by reason of section 1814(a)(7)(D)(ii) in the same manner as such provisions apply with respect to a denial of a payment under this title by reason of section 1862(a)(1).. 
 
